--------------------------------------------------------------------------------

EXHIBIT 10.55


SHAREHOLDERS AGREEMENT


This Agreement is made and entered into to be effective as of the 31st day of
 October, 2008 by and between Natural Soda Holdings, Inc., a Colorado
corporation (“Holdings”), AmerAlia, Inc., a Utah corporation (AmerAlia”),
Sentient USA Resources Fund, L.P., a Delaware limited partnership (“Sentient”),
and any persons who hereafter own shares of Holdings which are subject to this
Agreement, all of whom shall be referred to collectively as the “Shareholders”
and individually as a “Share­holder.”


R E C I T A L S


WHEREAS, the Shareholders are the owners of all the issued and outstanding
shares of capital stock of Holdings with each Shareholder (as of the date set
forth in the introductory paragraph of this Agreement), owning the number and
percentage shown below:


 
 
Shareholder
 
Number of Shares Owned
   
Percentage of Total Shares Owned
 
AmerAlia
    180,000       18 %
Sentient
    820,000       82 %       1,000,000       100 %



WHEREAS, the Shareholders believe it to be in their best interests and in the
best interests of Holdings to document their arrangements and understandings
with respect to the disposi­tion of shares of Holdings, now owned or hereafter
acquired by the Shareholders (collectively referred to as the “Shares”).


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties, covenants and conditions contained herein, the
parties hereto agree as follows:
 
ARTICLE 1
Restriction on Transfer of Shares By AmerAlia


1.1           Restriction on Transfer .  A Shareholder shall not transfer any
right, title or interest in all or any part of its Shares, whether now owned or
hereafter acquired, except in compliance with the terms, covenants, and
conditions of this Agreement.  For purposes of this Agreement, the term
“transfer” shall include any sale, assignment, transfer, pledge, conveyance,
encumbrance, gift, hypothecation or any other disposition of any Share or Shares
of Holdings.

 
 

--------------------------------------------------------------------------------

 

1.2           Certificates.  The certificates representing shares that are
issued and outstanding as of the date of this Agreement shall be surrendered to
Holdings for the purpose of endorsing, and any certificates representing shares
newly issued by Holdings shall be endorsed, with a legend as follows:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”
 


In addition, the shares represented by this certificate are transferable only
upon compli­ance with the provisions of a Shareholder Agreement dated 31
October, 2008, a copy of which is on file with the Secretary of Holdings.


After endorsement, the certificates shall be returned or delivered to the
registered owner, which shall be entitled to exercise all rights of ownership
therein, except as limited by this Agreement.  All certificates issued after the
date of this Agreement, which represent Shares subject to this Agreement
(including any shares that are permitted to be transferred after compliance with
the terms of this Agreement), shall be endorsed as set forth above.




1.3           Capital Adjustments.  In the event that during the term of this
Agreement any share dividend or other distribution is made with respect to all
or any of the Shares (payable in securi­ties of Holdings), or any
reclassification, readjustment, split, reverse split or other change is declared
or made in the capital structure of Holdings, all new, substitute or additional
shares or other securities issued by reason of such change shall be held by the
registered owner and any permitted successor or assign of the registered owner
under and restricted by the terms of this Agreement and certificates
representing such shares shall bear the foregoing legend.


ARTICLE 2
Transfers


2.1            Right of First Refusal.  Upon receipt by AmerAlia (including any
successor or assign of AmerAlia) of a bona fide offer for the purchase of any or
all its Shares of Holdings which such Shareholder desires to accept, AmerAlia
(including any successor or assign of AmerAlia) (“Offering Shareholder”) shall
offer to sell such Shares (the “Offered Shares”) to Holdings and Sentient, as
follows:

 
 

--------------------------------------------------------------------------------

 

2.1.1         Notice.  The Offering Shareholder shall deliver a written notice
to Holdings and Sentient (the “Notice”).  The Notice shall state that the
Offering Shareholder offers to sell the Offered Shares to Holdings and/or
Sentient for the same price and upon the same terms and condi­tions offered by
the bona fide prospective purchaser. Such prospective purchaser’s offer shall
include a cash earnest money deposit of at least 10% of the proposed purchase
price to be held in trust by Holdings pursuant to the terms of this Section. The
earnest money deposit must be delivered to the Treasurer of Holdings
contemporaneous with the transmission of the Notice to Sentient. Included in the
Notice shall be a statement of the Offering Shareholder’s agreement to transfer
to the prospective purchaser if the Notice is not accepted, the name and address
of the prospective transferee, the number of Shares involved in the proposed
transfer, and the price, terms and conditions of the proposed transfer.  The
Offering Shareholder shall transmit the Notice to the Secretary of Holdings and
Sentient by certified mail or personal delivery, furnishing a copy of the
aforesaid written offer to purchase from the prospective purchaser together with
proof the earnest money deposit has been made.  If the proposed purchase is to
be on terms other than cash and/or deferred payments, and the parties cannot
agree on a “cash equivalent” value, the certified public accountant of Holdings
will determine the “cash equivalent” value of the offer, which determination
shall be controlling for the purposes of this Agreement.


2.1.2         Exercise of Right of First Refusal.  Within twenty (20) days after
the Secretary of Holdings receives the Notice together with the cash deposit,
Holdings may elect to purchase all or part of the Offered Shares by delivering
to the Shareholders a written notice of its election to purchase all or part of
the Offered Shares.  If Holdings does not purchase all or part of the Offered
Shares, within thirty (30) days thereafter (50 days after receipt by the
Secretary of Holdings of the Notice), Sentient may elect to purchase the
remaining Offered Shares by providing the Offering Sharehold­er a written notice
of its election to purchase.  Neither Holdings nor Sentient exercising the right
of first refusal shall be bound to perform any non-monetary terms contained in
the prospective purchaser’s offer which cannot reasonably be performed by it.


2.1.3         Closing.  Closing of the sale of any Shares for the prices and
under the terms and conditions described in this Section shall be held in the
principal office of Holdings at 10:00 A.M., Mountain Time on the later of the
closing date described in the bona fide offer, or the date following receipt by
Holdings of the Notice by sixty (60) days.


2.1.4         Sale to Third Party.  If neither Sentient nor Holdings exercises
its right of first refusal within the prescribed time, the Offering Shareholder
shall make a bona fide transfer in strict accordance with the terms and
conditions stated in the Notice; and the person acquiring such Shares shall be a
“Share­holder” subject to all the terms and covenants of this Agreement.  In
such case, the Offering Shareholder shall not be obligated to transfer any of
the Offered Shares to Holdings or any of the Shareholders, since their right to
purchase is dependent upon the Offering Sharehold­er receiving notice of intent
to purchase all of the Offered Shares.  However, if the Offering Shareholder
shall fail to make such transfer within thirty (30) days following the
expiration of the time period given to Holdings and Sentient to exercise their
respective rights of first refusal, the Offering Shareholder shall repeat the
procedure in the foregoing paragraphs before transferring any Shares in
Holdings.

 
 

--------------------------------------------------------------------------------

 

2.2           Optional Right to Purchase Shares by Corporation.  Holdings may
purchase all Shares of AmerAlia (also herein referred to as the “Sale Shares”)
for the Purchase Price (established pursuant to Section 2.5) and under the terms
and conditions set forth in this Section if:


2.2.1         Unauthorized Transfer.  AmerAlia (including any successor or
assign of AmerAlia) transfers or attempts to transfer any of his, her or its
shares without compliance with the terms of this Agreement, after ten (10) days’
written notice of such noncompliance is given by Holdings or AmerAlia (including
any successor or assign of AmerAlia) and such noncompliance is not remedied
within such ten (10) day period;


2.2.2         Levy or Execution.  Any levy or execution is made on any Shares of
AmerAlia (including any successor or assign of AmerAlia),


2.2.3         Bankruptcy.  AmerAlia (including any successor or assign of
AmerAlia) makes an assignment for the benefit of creditors, files for protection
from creditors pursuant to the United States Bankruptcy Code or any similar
state or federal law, or fails to obtain the discharge of any involuntary filing
under any bankruptcy or similar law within 30 days after such filing; or


2.2.4         Breach of Contract. AmerAlia (including any successor or assign of
AmerAlia) materially breaches any written agreement among Shareholders,
including but not limited to this Agree­ment, and fails to remedy such breach
within the remedy period provided by such agreement.  Holdings may exercise its
right to purchase Sale Shares under this Section by delivery to AmerAlia
(including any successor or assign of AmerAlia), and any other appropri­ate
party, of a notice of election to purchase within thirty (30) days after it
first is entitled to exercise its rights under this Section, and Holdings shall
become obligated to purchase such Shares upon delivery of the notice of
election.  The purchase price and other terms of the sale shall be established
by the provisions of Section 2.5 of this Agree­ment.


2.3           Drag-Along Right.  Subject to the receipt of any required approval
by the shareholders of AmerAlia, Inc., if Sentient receives an offer to purchase
all of its shares and it elects to accept the offer as to all of its Shares,
then Sentient have the right to require AmerAlia and any successor or assign of
AmerAlia (a “Dragged Seller”) sell all of its Shares on the same terms and
conditions (on a per share basis) as the third party is purchasing the shares of
Sentient.

 
 

--------------------------------------------------------------------------------

 

2.4           Tag-Along Right.  If Sentient desire to sell or otherwise dispose
of all of its Shares pursuant to an offer from a third party, then Sentient
shall provide AmerAlia with a notice of the proposed sale, describing in detail
the terms and conditions of the proposed sale.  AmerAlia shall have the right,
exercisable for a period of fifteen (15) days after receipt of the notice of
proposed sale, to require the third party purchaser to purchase all of the
Shares owned by AmerAlia on the same terms and conditions as the Shares being
purchased from Sentient. If the third party purchaser refuses to purchase all of
the Shares of AmerAlia on the same terms and conditions, then Sentient may not
sell any of its shares to such purchaser. If AmerAlia fails to exercise the
rights described in this Section within fifteen days after receipt of the notice
from Sentient, then Sentient may transfer its Shares to the purchaser on the
same terms and conditions as set forth in the notice of proposed sale and the
Tag-Along rights described in this section shall terminate and shall no longer
be enforceable. If the shareholders of AmerAlia have not approved of the
Drag-Along rights described in Section 2.3 on or before December 31, 2008, then
this Tag-Along right shall terminate and shall not be enforceable.


2.5           Valuation.  The purchase price of any Share sold pursuant to this
Agreement, except as provided with respect to the right of first refusal or drag
along rights shall be determined in the following manner:


2.5.1         By Agreement.  The fair market value of the Shares will be that
price that is mutually agreed upon by the seller and the purchaser. If seller
and the purchaser are unable to agree mutually on the fair market value of the
Shares within ten (10) days from the date of the deemed offer, the fair market
value of the Shares will be determined by one (1) or more Qualified Appraisers,
selected under the procedures in this Section.


2.5.2         By Appraisal.  If the fair market value of the Shares is to be
determined by Qualified Appraisers, the seller and purchaser will each have the
opportunity to appoint, at his, her, or its own expense, a Qualified Appraiser,
within five (5) days following the expiration of the ten (10)-day period within
which the Seller and purchaser could not mutually agree on the fair market
value. If either party shall fail to appoint a Qualified Appraiser within this
five (5)-day period, the other Qualified Appraiser shall unilaterally establish
the fair market value of the Shares by a written opinion.  If both parties
appoint Qualified Appraisers within this five (5)-day period, these two (2)
Qualified Appraisers shall establish the fair market value of the Shares in a
single written opinion agreed to by both of them.  If these two (2) Qualified
Appraisers cannot agree on the fair market value of the Shares within ten (10)
days of the appointment of the latter of them, these two (2) appointed Qualified
Appraisers shall together appoint a third Qualified Appraiser whose sole written
opinion shall establish the fair market value of the Shares.  Any action to be
taken by Holdings under this section shall be taken by Holdings’ Board of
Directors, except that the Seller shall not vote, either as a director or
Stockholder, and either directly or through an agent or subordinate, with
respect to such actions. The fees and reimbursed expenses charged by the
Qualified Appraisers in the valuation under this section shall be borne solely
equally by the purchaser and seller. Holdings will provide such data as any
Qualified Appraiser deems necessary or useful to make such determination of the
fair market value of the Shares. The parties agree that the Shares owned by
AmerAlia (or any of its successors or assigns) shall be subject to any minority
interest discount as may be deemed appropriate by the Appraiser.

 
 

--------------------------------------------------------------------------------

 

2.5.3         Definition of a Qualified Appraiser.  A “Qualified Appraiser” is a
professional appraiser or independent certified public accountant who is
qualified by experience and ability to appraise the Shares. The appointment of a
Qualified Appraiser shall be made by a written instrument delivered to each of
the other parties to the purchase and Holdings.


2.6           Closing.  Except as expressly provided to the contrary herein, a
closing of the purchase and sale of any Shares subject to transfer pursuant to
the provisions of this Article shall be held within thirty (30) days after
notice of exercise has been given (the “Closing”).  If the parties cannot
mutually agree on a Closing date, time and place, the Closing shall be held on
the thirtieth (30th) day following notice of exercise or on the next business
day that is not a bank holiday in Denver, Colorado immediately following the
thirtieth (30th) day.  Absent an agreement to the contrary, the Closing shall
occur at 10:00 o’clock A.M., Mountain Time, at the principal offices of
Holdings.


2.7           Payment Provisions.  The purchase price under this Agreement shall
be paid in cash, except as may otherwise be provided in the provisions of the
offer subject to the right of first refusal.


2.8           Cooperation.  If Holdings does not have sufficient surplus or
other authority to permit it to lawfully purchase all of the Shares it has the
right to purchase pursuant to this Article, all the Shareholders hereby agree to
promptly take such measures to vote their respective Shares to reduce the
capital of Holdings or to take such other steps as may be appropri­ate or
necessary to enable Holdings to purchase and pay for all of the Shares to be
purchased.  If Holdings shall, nevertheless, be unable to or refuse to purchase
all of the Shares it has agreed to purchase, then, with respect to the Shares
which Holdings shall be unable to or shall refuse to purchase, the remaining
Shareholder(s) may purchase such Shares ratably in accordance with their then
respective holdings in Holdings in accordance with the provisions of this
Article as though such Shareholders were named instead of Holdings.


2.9           Duty to Sell.  In the event either Holdings or a Shareholder
becomes obligated to purchase shares pursuant to this Agreement, AmerAlia
(including any successor or assign of AmerAlia), or any heir, assign,
transferee, successor-in-interest, trustee or personal representative of
AmerAlia (including any successor or assign of AmerAlia), shall sell the Shares
for the purchase price under the terms and conditions set forth in this
Agreement.

 
 

--------------------------------------------------------------------------------

 

ARTICLE 3
Other Terms


3.1           Additional Funding Requirements.  The Shareholders have discussed
the potential capital requirements of Holdings and its wholly owned subsidiary,
Natural Soda, Inc. If the Board of Directors of Holdings determines that
additional capital is appropriate for Holdings (including capital needed to fund
its subsidiary, Natural Soda, Inc.), each of the Shareholders shall have the
right for a period of no less than thirty days to contribute its pro rata share
of any additional such additional capital.  AmerAlia agrees that Sentient shall
have no obligations to make any capital contributions to AmerAlia, whether to
fund such capital needs or otherwise. If AmerAlia is unable to or elects not to
timely fund its pro rata share of any such additional capital, Sentient may fund
more than its pro rata share with the result being that AmerAlia’s percentage
interest in Holdings will be reduced as a result. AmerAlia for itself and its
shareholders waives any claims against Sentient (including any of its successors
and assigns) resulting from (i) any inability of AmerAlia to raise additional
capital or to be able to make any contributions to the capital of Holdings, or
(ii) any contributions to Holdings made by Sentient which result in a reduction
in AmerAlia’s percentage ownership of Holdings because AmerAlia was unable to or
elects not to make its pro rata share of the contribution within thirty days
after receiving the notice described above.




ARTICLE 4
Termination of Agreement


4.1           Termination of Agreement.  This Agreement shall terminate upon the
occurrence of any of the following events:


4.1.1         By Agreement.  By written agreement to terminate this Agreement
signed by all the Share­holders of Holdings;


4.1.2         Ownership by a Sole Shareholder.  If any one shareholder acquires
all of the shares of capital stock of Holdings;  or


4.1.3         Liquidation or Dissolution.  The liquidation or dissolution of
Holdings.


ARTICLE 5
Miscellaneous


5.1           Notices.  Any and all offers, notices, designations, consents,
acceptances, or other communications provided for in this Agreement
(collectively the “Notices”), shall be given in writing by registered or
certified mail.  Notices to Holdings shall be addressed to the Secretary of
Holdings at its principal business office, with a copy to the other
shareholders.  Notices to any Shareholder shall be addressed to his, her or its
address appearing on the books of Holdings.  Each such notice shall be deemed
given and delivered at the time it is personally delivered or properly addressed
and mailed with sufficient postage prepaid in any post office or branch post
office regularly maintained by the United States Government.  If not provided in
accordance with the provisions of this Section, a notice shall be ineffective
for all purposes under this Agreement, even if actually received.

 
 

--------------------------------------------------------------------------------

 

5.2           Execution of Documents.  Each Shareholder hereby agrees for
himself, herself or itself, and his, her or its successors and assigns, to
execute and deliver any and all documents or legal instruments which may be
necessary or proper to carry out the provisions of this Agreement.


5.3           Damages.  The Shareholders hereby declare that it is impossible to
measure in money the damages which will accrue to any Shareholder by reason of
Holdings’ or any Shareholder’s failure to perform any of the obligations under
this Agreement.  Therefore, if any Shareholder shall institute any action or
proceeding to enforce the provisions herein, any person (including Holdings)
against whom such action or proceeding is brought hereby waives the claim or
defense therein that such Shareholder has an adequate remedy at law, and such
person shall not urge in any such action or proceeding the claim or defense that
such remedy at law exists.  Each of the parties hereto expressly agrees that the
equitable remedy of specific performance is the appropriate remedy in addition
to any monetary damages or other remedies that may be awarded.


5.4           Invalidity.  The invalidity or inability to enforce of any
provision or provisions of this Agreement shall not affect the other provisions
of this Agreement, and this Agreement shall be construed in all respects as if
any invalid or unenforceable provisions were omitted.


5.5           Amendment of Agreement.  No change, termination, or modification
of this Agreement shall be valid unless the same be in writing and executed by
all the parties hereto.


5.6           Parties Bound by Agreement.  This Agreement shall be binding upon
Holdings and the Shareholders and their respective heirs, personal
representatives, successors and assigns.  This Agreement shall be construed in
accordance with Colorado law.


5.7           Execution.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one and the same agreement.


5.8           Integration.  This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
or contemporane­ous discussions, negotiations and agreements, whether written or
oral.


5.9           Attorneys’ Fees and Costs.  In the event of any litiga­tion to
enforce any provision of this Agreement, the prevailing party shall be entitled
to recovery attorneys’ fees and costs incurred in such litigation in addition to
any other damages awarded or other determinations made.

 
 

--------------------------------------------------------------------------------

 

5.10          Independent Covenants.  Each of the agreements or covenants
contained in this Agreement shall be deemed to be independent of each of the
others and to be supported by good and adequate consideration.


5.11          Time of the Essence.  Time shall be of the essence in performing
the obligations contained in this Agreement.


5.12          Dispute Resolution.  Any dispute, claim or controversy arising out
of or relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined by arbitration
in Douglas County, Colorado, before three arbitrators. The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures. Judgment on the Award may be entered in any court having
jurisdiction. This clause shall not preclude parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction.  The
arbitrator shall, in the Award, allocate all or part of the costs of the
arbitration, including the fees of the arbitrator and the reasonable attorneys’
fees of the prevailing party.


The parties agree that any and all ­disputes, claims or controversies arising
out of or relating to this Agreement shall be submitted to JAMS, or its
successor, for mediation, and if the matter is not resolved through mediation,
then it shall be submitted to JAMS, or its successor, for final and binding
arbitration pursuant to the arbitration clause set forth above. Either party may
commence mediation by providing to JAMS and the other party a written request
for mediation, setting forth the subject of the dispute and the relief
requested. The parties will cooperate with JAMS and with one another in
selecting a mediator from JAMS panel of neutrals, and in scheduling the
mediation proceedings. The parties covenant that they will participate in the
mediation in good faith, and that they will share equally in its costs. All
offers, promises, conduct and statements, whether oral or written, made in the
course of the mediation by any of the parties, their agents, employees, experts
and attorneys, and by the mediator or any JAMS employees, are confidential,
privileged and inadmissible for any purpose, including impeachment, in any
arbitration or other proceeding involving the parties, provided that evidence
that is otherwise admissible or discoverable shall not be rendered inadmissible
or non-discoverable as a result of its use in the mediation. Either party may
initiate arbitration with respect to the matters submitted to mediation by
filing a written demand for arbitration at any time following the initial
mediation session or 45 days after the date of filing the written request for
mediation, whichever occurs first. The mediation may continue after the
commencement of arbitration if the parties so desire. ­Unless otherwise agreed
by the parties, the mediator shall be disqualified from serving as arbitrator in
the case. The provisions of this Clause may be enforced by any Court of
competent jurisdiction, and the party seeking enforcement shall be entitled to
an award of all costs, fees and expenses, including attorneys’ fees, to be paid
by the party against whom enforcement is ordered.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date set forth in the initial paragraph hereof,
notwithstanding the actual date of execution.


NATURAL SODA HOLDINGS, INC.
AMERALIA, INC.
                   
By:
/s/ Bill H. Gunn
 
By:
/s/ Bill H. Gunn
Name:
Bill H. Gunn
 
Name:
Bill H. Gunn
Title:
President
 
Title:
President
         
SENTIENT USA  RESOURCES FUND, L.P.
     
By:
Sentient Executive MLP 1, Limited,
       
General Partner
                         
By:
/s/ Gregory Link
     
Name:
Gregory Link
     
Title:
Director      

 
 

--------------------------------------------------------------------------------